Exhibit 10.20a



AMENDED
ALPHARMA INC.
EXECUTIVE BONUS PLAN
(EFFECTIVE JANUARY 1, 2004)


1. Purpose.



The purpose of this Executive Bonus Plan is to foster continuing long-term
growth in earnings of Alpharma Inc. by rewarding key executives for outstanding
performance in the accomplishment of assigned goals through annual awards of
cash bonuses.



2. Definitions.




Actual Bonus Pool: The aggregate sum available to pay Bonus Awards computed
separately for each SBU and the Company Executives, as a group.


AOP: The Incentive Year Annual Operating Plan for the Company (on a consolidated
basis and for each SBU on an individual basis) as adopted by the Board of
Directors as may be further adjusted by the Compensation Committee for use in
connection with this Plan.


Base Salary

: The Participant's annual base salary rate of earnings in effect as of



December 31, of any Incentive Year.


Board of Directors: The Board of Directors of the Company.


Bonus Award: An amount awarded to a Participant pursuant to Section 4.


CEO: The Chief Executive Officer of the Company.


CFO

: The Chief Financial Officer of the Company.

Change in Control: The definition provided in the Alpharma Inc. Change in
Control Plan effective March 11, 2002, as may be amended from time to time.




Committee: The Benefit Plans Administration Committee of the Company.


Compensation Committee: The Compensation Committee of the Board of Directors.


Company: Alpharma Inc., a Delaware corporation.


Company Executive: A Participant who is not an officer or employee of an SBU.



Company Target AOP Execution: Operating results which, in the discretion of the
Compensation Committee, constitutes fully satisfactory performance under the
Company AOP.


Company Threshold AOP Execution

: Operating results which, in the discretion of the Compensation Committee,
constitutes the minimum performance under the Company AOP which is acceptable
for the funding of a Company Bonus Pool.




Eligible Employee: For each Incentive Year, a person who (a) is regularly
employed by the Company or an SBU on a full-time basis, or who, under conditions
approved by the Committee, is regularly employed by the Company or an SBU in an
Eligible Participant Level on a part-time basis and (b) has been employed by the
Company or an SBU for the entire Incentive Year and in an Eligible Participant
Level at the end of such Incentive Year or, if not an active employee at the end
of the Incentive Year, his or her employment was terminated during the Incentive
Year (i) on account of death, Retirement or disability or (ii) after a Change in
Control transaction and (c) has been assigned Individual Goals to be
accomplished during the Incentive Year and (d) has not engaged in any conduct
that the Committee determines to be against the best interests of the Company.


Eligible Participant Levels: For each Incentive Year, all Vice Presidents of the
Company, the President of each SBU, all Vice Presidents of each SBU and such
other employees designated by the Committee.


HRO: The Executive Vice President of Human Relations of the Company.


Incentive Year: A fiscal year of the Company in which the Plan is in effect.




Individual Goals: Performance Goals assigned to a Participant by his or her
relevant SBU President (or, in the case of a Company Executive or an SBU
President, the CEO) and approved by the CEO.




Maximum Bonus: An amount equal to 150% of a Participant's Target Bonus.


Participant: Each Eligible Employee for an Incentive Year.


Plan: The Executive Bonus Plan as set forth herein, as from time to time
amended.


Retirement: The termination of a Participant's employment with the Company, at
an age and meeting all other terms and conditions of "retirement", as that term
is used by the Participant's local employing unit.


SBU

: Each individually managed business unit of the Company as designated from time
to time by the CEO.





SBU Target AOP Execution

: Operating results which, in the discretion of the Compensation Committee,
constitutes full satisfactory performance under an SBU AOP.




SBU Threshold AOP Execution: Operating results which, in the discretion of the
Compensation Committee, constitutes the minimum performance under an SBU AOP
which is acceptable for funding an SBU Bonus Pool.


Target Bonus

: The targeted amount of Bonus Award established for each Eligible Employee,
expressed as a percentage of the Eligible Employee's Base Salary corresponding
to the Eligible Employee's position at the end of the applicable Incentive Year,
assuming his or her Individual Goals are achieved at the 100% level established
by the CEO.




Target Bonus Pool: An amount equal to the sum of the Target Bonus for all
eligible employees computed separately for each SBU and the Company Executives,
as a group.




3. Establishment of Goals, Bonus Pool Range and Participant Bonus Award
Formulae:



The CEO (with the concurrence of the Compensation Committee as to (a) and (c)
below) shall establish in writing and deliver to the HRO:



(a) Prior to the beginning of each Incentive Year, any modifications to the
Company and SBU AOPs, as adopted by the Board of Directors, which are deemed to
be necessary or appropriate for use in connection with this Plan including,
without limitation, providing for the inclusion or exclusion of specific events
or transactions or an indication that certain components of the AOP will be
given greater or lesser weighting than other components when determining
performance under the AOP for the purposes of establishing Actual Bonus Pools
hereunder.


(b) Prior to the beginning of each Incentive Year, the Target Bonus percentage
for each Eligible Participant Level (or group of Eligible Participant Levels).




(c) At any one or more times during the Incentive Year, the AOP for the Company
and each SBU may be modified (up or down) for the purposes of this Plan (whether
or not said AOP's are adjusted for other purposes) to take into consideration
such factors or events which are deemed to be reasonable and appropriate in the
establishment of Actual Bonus Pools.








4. Determination of Bonus Pool and Awards:

(a) Prior to the end of each Incentive Year, the Compensation Committee, in its
discretion, shall determine whether the performance under the Company and SBU
AOPs (considered individually) constituted, Company and SBU Target AOP
Execution. The Compensation Committee may use such facts and circumstances
including without limitation, external events or conditions which increased or
decreased the likelihood of achieving the Company and SBU Target AOPs, weighting
differences between discrete portions of the Target AOPs deemed appropriate for
the purposes of this Plan, the difficulties inherent in executing the Target
AOPs, and the appropriateness of including certain transactions or event in
Target AOP performance for the purposes of this Plan.

(b) If the Compensation Committee determines that Company Target AOP Execution
was achieved the Actual Bonus Pool for the Company Executives shall be equal to
the relevant Target Bonus Pool. If the Compensation Committee determines that
the Company Target AOP Execution was exceeded it may, in its full discretion,
establish the Actual Bonus Pool for Company Executives at an amount not to
exceed 150% of the relevant Target Bonus Pool. If the Compensation Committee
determines that the Company Target AOP Execution was not achieved, it may, at
its full discretion, provide for an Actual Bonus Pool for Company Executives in
an amount below the relevant Target Bonus Pool; provided that there shall be no
Actual Bonus Pool if the Threshold AOP Execution is not achieved.

(c) If the Compensation Committee determines that the SBU Target AOP Execution
was achieved (with each SBU being treated individually) the Actual Bonus Pool
for said SBU shall be equal to the relevant Target Bonus Pool. If the
Compensation Committee determines that the SBU Target AOP Execution was exceeded
it may, in its full discretion, establish the Actual Bonus Pool for said SBU at
an amount not to exceed 150% of the relevant Target Bonus Pool. If the
Compensation Committee determines that the SBU Target AOP Execution was not
achieved, it may, in its full discretion, provide for an Actual Bonus Pool for
the SBU in an amount below the relevant Target Bonus Pool; provided that there
shall be no Actual Bonus Pool if the SBU Threshold AOP Execution is not
achieved. In addition, except under extraordinary circumstances, the
Compensation Committee will not establish any SBU Actual Bonus Pools if the
Company did not achieve Threshold AOP Execution.




(d) As soon as practicable after the end of each Incentive Year, the relevant
SBU Presidents (or the CEO as to Company Executives and SBU Presidents) shall
determine whether (or the extent to which) each Participant has met his or her
Individual Goals. Based upon this determination, and contingent upon the
existence of an Actual Bonus Pool relevant to such Participant, a Participant
may receive less (down to zero) or more than his or her Target Bonus but in no
event more than the Maximum Bonus.



(e) After the determinations required under Section 4 (d), the Actual Bonus Pool
for each SBU and the Company Executives as a group shall then be available for
payments to Eligible Employees employed within each of said entities.



(f) In no event shall the aggregate Bonus Awards computed for payment pursuant
to this Section 4 exceed the relevant Company or SBU Actual Bonus Pool computed
separately for each of the SBU's and the Company Executives as a group. In the
event the computations required by this Section 4 would cause the requirements
of the previous sentence to be violated, the amount of each relevant
Participant's Bonus Award shall be reduced pro rata in an amount that will allow
the aggregate of all Bonus Awards to comply with the provisions of the previous
sentence.

(g) The CEO may allocate any amounts remaining in any one of the Actual Bonus
Pools, after the payment of all Bonus Awards due pursuant to the previous
subsections of this Section 4, among one or more of the Participants in another
SBU or to a Company Executive in such amounts and considering such factors as
she believes appropriate; provided that no Participant shall receive more than
his or her Maximum Bonus. The CEO (with the concurrence of the Compensation
Committee) may make Bonus Awards in the absence, or in excess, of a relevant
Actual Bonus Pool to reward extraordinary work or effort on the part of a
Participant; provided that no Participant shall receive more than his or her
Maximum Bonus.

(h) Any funds remaining in any of the Actual Bonus Pools after the payment of
all Bonus Awards shall be considered general assets of the Company.



5. Vesting and Payment of Awards; Deferral Election.

In general, Bonus Awards shall be paid to Participants within a reasonable time
after the authorization of such awards.

(a) The Committee in its sole and exclusive discretion may allow certain
Participants the opportunity to defer payment of all or a portion of any Bonus
Award earned for any Incentive Year pursuant to the terms of the Company's
Deferred Compensation Plan, as in effect from time to time.

(b) All payments made under this Plan shall be subject to any required
withholdings.

(c) Bonus Awards shall be payable soley from the general assets of the Company
and its subsidiaries. No Participant shall have any right to, or interest in,
any specific assets of the Company or any subsidiary in respect of Bonus Awards.
The foregoing shall not preclude the Company from establishing one or more funds
from which payments under the Plan shall be made.




6. Amendment and Termination.



The Board of Directors of the Company, in absolute discretion of the body so
acting and without notice, may at any time amend or terminate the Plan, provided
that no such amendment or termination shall adversely affect the rights of any
Participant under any Bonus Award previously granted. Further, once an Incentive
Year has commenced, neither the Board of Directors nor Company shall have the
discretion not to make Bonus Awards if Bonus Awards are earned pursuant to the
terms hereof for that Incentive Year.

Any actions specifically authorized in this Plan, including without limitation
actions under Sections 3 or 4, shall not be considered to be actions which
violate this Section.



7. No Assignment.



Bonus Awards authorized under this Plan shall be paid only to Participants (or,
in the event of a Participant's death, to the person or persons identified
pursuant to Section 8 hereof). No Bonus Award, nor any part thereof, and no
right or claim to any of the moneys payable pursuant to the provisions of this
Plan shall be anticipated, assigned, or otherwise encumbered, nor be subject to
attachment, garnishment, execution or levy of any kind, prior to the actual
assignment or other encumbrance or attachment, garnishment, execution or levy
and shall be of no force or effect, except as other provided by law.
Notwithstanding the above, if a Participant is adjudged incompetent, the
Committee may direct that any amounts payable be paid to the Participant's
guardian or legal representative.




8. Employment and Plan Rights.



The Plan shall not be deemed to give any Eligible Employee or Participant the
right to be retained in the employ of the Company or any Subsidiary, nor shall
the Plan interfere with the right of the Company or any Subsidiary to discharge
any employee at any time, nor shall the Plan be deemed to give any employee any
right to any Bonus Award until such award is authorized in accordance with
Section 4 and, in the event of a Participant's death, payment shall be made to
his or her estate or as otherwise authorized by a Court of competent
jurisdiction.




9. Administration and Authority.

The Plan shall be administered by the Committee except with respect to the power
reserved herein to the CEO, CFO and HRO. The CEO, CFO and HRO may delegate any
or all their responsibilities hereunder to the Committee.




All decisions, determinations and interpretations of the Committee, the CEO, CFO
or the HRO with respect to the exercise of their respective responsibilities,
shall be binding on all parties concerned.






10. Bonus Awards in the event of Change in Control.


Notwithstanding any other provision of this Plan to the contrary, in the event
of a Change in Control, a Bonus Award for the Incentive Year in which the Change
in Control occurs shall be paid to each employee in an Eligible Participant
Level at the time of the Change in Control, whether or not the employee remains
employed by the Company or a Subsidiary at the end of the Incentive Year (other
than any such employees whose termination of employment is by the Company for
cause). The amount of Bonus Award payable to each such employee shall equal the
Target Bonus for the Incentive Year in which the Change in Control occurs on a
pro rata basis through the date on which the Change in Control occurs.




11. Partial Year Employees.


If any employee of the Company or an SBU meets all of the conditions set forth
within the definition of "Eligible Employee" (i) as of the last day of an
Incentive Year except the requirement that he or she have been employed by the
Company or an SBU for the entire Incentive Year or (ii) his or her employment
was terminated, or interrupted, during the Incentive Year by death, disability,
a leave of absence of 3 months or more, or Retirement subject to the adoption of
other rules or procedures deemed equitable in the circumstances by the
Committee, such employee shall be eligible for a Bonus Award computed as if he
or she had been an Eligible Employee for the entire Incentive Year but then
reduced pro rata for the portion of the Incentive Year during which he or she
was not an employee of the Company or an SBU. If an employee transfers from one
SBU to another (or between the Company and an SBU) during the Incentive Year his
or her Bonus Award shall be prorated based upon the portion of the Incentive
Year in each unit. The Company Target Bonus Pool, and the relevant SBU Target
Bonus Pool, shall be increased by an amount equal to the sum of any Bonus Awards
payable under this Section 10.




12. Effect of Local Laws

To the extent that any applicable statute, law or regulation ("Local Law")
contains provisions requiring treatment more favorable to a Participant than is
provided for in this Plan, the provisions of such Local Law shall prevail over
the provisions of this Plan with respect to any Participant whose primary place
of employment is within the jurisdiction of such Local Law.




13. Applicability of Plan Document.



The Plan, as amended herein, shall be applicable for Incentive Years beginning
on and after January 1, 2004 .

 

 



K:\Legal\Corporate\Employee Benefits Plans\Bonus Plans\ALO Executive Bonus Plan
2004.doc

